Citation Nr: 1119603	
Decision Date: 05/20/11    Archive Date: 05/27/11

DOCKET NO.  10-05 649	)	DATE
	)


On appeal from the decision of the 
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for vision loss. 

2.  Entitlement to service connection for hypertension. 

3.  Entitlement to service connection for spinal stenosis. 

4.  Entitlement to service connection for arthritis of the hips. 

5.  Entitlement to service connection for chronic obstructive pulmonary disease. 

6.  Entitlement to service connection for erectile dysfunction. 

7.  Entitlement to service connection for an enlarged prostate. 

8.  Entitlement to service connection for a thyroid disorder.

9.  Entitlement to special monthly compensation (SMC) based on the need for regular aid and attendance or on account of being housebound.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Douglas Massey, Counsel


INTRODUCTION

The Veteran served on active duty from January 1950 to January 1970.

This appeal to the Board of Veterans' Appeals (Board) is from rating decisions by a special claims processing unit ("Tiger Team") at the Department of Veterans Affairs (VA) Regional Office (RO) in Cleveland, Ohio.  The RO in Nashville, Tennessee, however, certified the appeal to the Board.


FINDING OF FACT

On April 20, 2011, prior to promulgating a decision in this appeal, the Board received notification from the Veteran requesting withdrawal of this appeal.


CONCLUSION OF LAW

The criteria are met for withdrawal of this appeal.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2010).



REASONS AND BASES FOR FINDING AND CONCLUSION

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2010).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.

Here, the Veteran has withdrawn this appeal and, hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal and it is dismissed.


ORDER

The appeal is dismissed.




		
KEITH W. ALLEN
	Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


